             Case 5:21-cv-00211 Document 1 Filed 03/04/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 DAVID McARTHUR and JEAN                        §
 McARTHUR,                                      §
      Plaintiffs,                               §
                                                §
 v.                                             §                             5:21-cv-211
                                                            Civil Action No. ________________
                                                §
 SAFECO INSURANCE COMPANY OF                    §
 INDIANA,                                       §
      Defendant.                                §


      SAFECO INSURANCE COMPANY OF INDIANA’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Safeco Insurance Company of Indiana (hereinafter referred to as “Safeco”) files this Notice

of Removal pursuant to 28 U.S.C. §1446(a) and respectfully shows the following:

                                    Procedural Background

       1.     On January 26, 2021, Plaintiffs David McArthur and Jean McArthur filed their

Original Petition (“Original Petition”) styled Cause No. 2021CI01584; David McArthur and Jean

McArthur v. Safeco Insurance Company of Indiana; In the 288th Judicial District Court, Bexar

County, Texas. Safeco was served with citation on February 2, 2021 and filed its Original Answer

on February 26, 2021.

                                       Nature of the Suit

       2.     This lawsuit involves a dispute over Safeco’s handling of Plaintiff’s insurance

claim for damages from a wind/hail storm allegedly sustained by their residential property at 11

Auburn Place, San Antonio, Texas 78209. Plaintiffs assert causes of action against Safeco for

breach of the insurance contract, violations of the Texas Insurance Code, including, unfair
                Case 5:21-cv-00211 Document 1 Filed 03/04/21 Page 2 of 5




settlement practices, misrepresenting material facts, failure to promptly pay their claim, violation

of the Texas Deceptive Trade Practices Act, and breach of the duty of good faith and fair dealing.

                                               Basis for Removal

        3.       Removal is proper under 28 U.S.C. §1332 because there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs.

        A. The Amount in Controversy Exceeds $75,000.

        4.       In determining the amount in controversy, the court may consider “policy limits

and potential attorney’s fees, [. . .] penalties, statutory damages, and punitive damages.”1 Here,

Plaintiffs claim that their property, which Plaintiffs insured through Safeco, sustained storm

damage.2 Plaintiffs seek damages for Safeco’s alleged failure to pay them what was owed under

the terms of their insurance contract.3 The Policy in effect on the reported date of loss was a Texas

Homeowner’s Policy with coverage limits of $391,200 for the dwelling and $234,720 for personal

property. In addition, Plaintiffs seek statutory penalties, exemplary damages and additional

damages under the Texas Insurance Code and the DTPA.4 Plaintiff also seeks attorneys’ fees for

bringing this suit.5




1
   St. Paul Reinsurance Co., Ltd v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds,
1999 WL 151667 (N.D. Tex. Mar. 10, 1999) at *2-3 (finding a sufficient amount in controversy in Plaintiffs’ case
against their insurance company for breach of contract, fraud, negligence, gross negligence, bad faith, violations of
the Texas Insurance Code, violations of the Texas Deceptive Trade Practices Act, and mental anguish); Fairmont
Travel, Inc. v. George S. May Int’l Co., et. al., 75 F. Supp. 2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims
and the potential for recovery of punitive damages for the amount in controversy determination); Chittick v. Farmers
Insurance Exchange, 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after
considering the nature of the claims, the types of damages sought and the presumed net worth of the defendant in a
claim brought by the insureds against their insurance company for actual and punitive damages arising from a claim
they made for roof damages).
2
  See Exhibit A, Original Petition at Page 2.
3
  See Exhibit A, Original Petition at Page 3.
4
  See Exhibit A, Original Petition at Page 14-15.
5
  See Exhibit A, Original Petition at Page 7.
                                                         2
                  Case 5:21-cv-00211 Document 1 Filed 03/04/21 Page 3 of 5




           5.       Plaintiffs plead in their Original Petition that they are seeking monetary relief of

over “$250,000 but not more than $1,000,000.”6 Consistent with the amount sought in the Petition,

this dispute exceeds the amount in controversy required for diversity jurisdiction pursuant to

28 U.S.C. §1332. Thus, given the Policy limits pertinent to Plaintiffs’ claim, the nature of

Plaintiffs’ claim, and the types of damages sought, it is more likely than not that the amount in

controversy exceeds the federal jurisdictional minimum of $75,000.00.

           B. Complete Diversity Exists Among Parties

           6.       Upon information and belief, Plaintiffs are each a citizen of Texas when their

Petition was filed and continue to be citizens of Texas.

           7.       Safeco is a company organized under the laws of the State of Indiana with its

principal place of business is 175 Berkeley Street, Boston, Massachusetts. Accordingly, complete

diversity exists between Plaintiffs and Safeco, the only parties to the suit.

                                      The Removal is Procedurally Correct

           8.       Safeco was first served with the Original Petition in District Court on February 2,

2021. Therefore, Safeco filed this Notice of Removal within the 30 day time period required by

28 U.S.C. §1446(b).

           9.       Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending, and because a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this district.

           10.      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice as Exhibit A.

           11.      Pursuant to 28 U.S.C. §1446(d), promptly after Safeco files this Notice, written

notice of the filing of this Notice of Removal will be given to Plaintiffs, the adverse party.


6
    See Exhibit A, Original Petition p. 13
                                                      3
              Case 5:21-cv-00211 Document 1 Filed 03/04/21 Page 4 of 5




        12.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice will be filed

with the District Clerk for 288th Judicial District for Bexar County, Texas, promptly after Safeco

files this Notice.

        WHEREFORE, Safeco Insurance Company of Indiana requests that this action be removed

from the 288th District Court of Bexar County, Texas to the United States District Court for the

Western District of Texas, San Antonio Division, and that this Court enter such further orders as

may be necessary and appropriate.

                                              Respectfully submitted,

                                              LINDOW ▪ STEPHENS ▪ TREAT LLP
                                              One Riverwalk Place
                                              700 N. St. Mary’s Street, Suite 1700
                                              San Antonio, Texas 78205
                                              Telephone:    (210) 227-2200
                                              Facsimile:    (210) 227-4602



                                              By:
                                                      David R. Stephens
                                                      State Bar No. 19146100
                                                      dstephens@lstlaw.com

                                              COUNSEL FOR SAFECO INSURANCE
                                              COMPANY OF INDIANA




                                                 4
             Case 5:21-cv-00211 Document 1 Filed 03/04/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Notice of Removal was filed
electronically with the United States District Court for the Western District of Texas, San Antonio
Division, with notice of case activity to be generated and sent electronically by the Clerk of the
Court with ECF notice being sent and a copy electronic mail on this 4th day of March, 2021,
addressed to those who do not receive notice from the Clerk of the Court.

       Clare P. Rodgers
       PACE RODGERS LAW, PLLC
       310 West Sunset, Suite 203
       San Antonio, Texas 78209
       crodgers@pacerodgerslaw.com




                                                     _____________________________
                                                     David R. Stephens




                                                5
